14 So. 3d 1279 (2009)
Maximo RAMOS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1399.
District Court of Appeal of Florida, Third District.
July 8, 2009.
Maximo Ramos, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed.
WELLS and LAGOA, JJ., concur.
SHEPHERD, J., concurring.
I write only to note that the order from which the defendant seeks to take this appeal is an order denying him postconviction relief under Florida Rule of Criminal Procedure 3.800(a) in Case Numbers F95-28664B and F95-17949C. The defendant has completed his sentences in these two cases.
The defendant presently is incarcerated in Case Number F00-40643 and desires to challenge the amount of credit for time served he was awarded in that case. There is no order before us from that case.
Accordingly, affirmance is in order.